Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is in response to applicant’s amendment filed on 12/08/2020 to Application #16/132,708 filed on 09/17/2018 in which claims 1-20 are pending.

Status of Claims
Claims 1-20 are pending, of which Claims 1-2, 6-9, 12-13, 16, 20 are rejected under 35 U.S.C. 103.  Claims 3-5, 10-11, 14-15, 17-19 are objected to as being allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described below.

Claim Objections
Regarding Claim 7, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “storing the encryption keys” in Line(s) 9 of Claim 7.  There has been no mention of keys (plural), in the preceding Claim limitations.

Regarding Claim 8, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the blockchain peer nodes” in Line(s) 2 of Claim 8.  There has been no mention of blockchain peer nodes, in the preceding Claim limitations.

Regarding Claim 9, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the plurality of blockchain peer nodes” in Line(s) 3-4 of Claim 9.  There has been no mention of a plurality of blockchain peer nodes, in the preceding Claim limitations.

Regarding Claim 10, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “to other blockchain peer nodes” in Line(s) 4 of Claim 10.  There has been no mention of blockchain peer nodes, in the preceding Claim limitations.

Regarding Claim 10, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the plurality of blockchain peer nodes” in Line(s) 4-5 of Claim 10.  There has been no mention of a plurality of blockchain peer nodes, in the preceding Claim limitations.

Regarding Claim 12, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the plurality of blockchain peer nodes” in Line(s) 3 of Claim 12.  There has been no mention of a plurality of blockchain peer nodes, in the preceding Claim limitations.

Regarding Claim 13, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the storing” in Line(s) 2 of Claim 13.  There are multiple mentions of storing in the preceding Claim limitations before the appearance of the limitation “the storing” in Line(s) 2 of Claim 13.  So it is impossible to determine which storing is being referenced in this Claim.

Regarding Claim 14, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the blockchain” in Line(s) 3 of Claim 14.  There has been no mention of a blockchain, in the preceding Claim limitations.

Regarding Claim 17, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the storing” in Line(s) 4 of Claim 17.  There are multiple mentions of storing in the preceding Claim limitations before the appearance of the limitation “the storing” in Line(s) 4 of Claim 17.  So it is impossible to determine which storing is being referenced in this Claim.

Regarding Claim 17, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the encryption key required to decrypt one or more parameters of the transaction” in Line(s) 4-5 of Claim 17.  There has been no mention of an encryption key required to decrypt one or more parameters of the transaction, in the preceding Claim limitations.

Regarding Claim 18, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “to other blockchain peer nodes” in Line(s) 5-6 of Claim 18.  There has been no mention of blockchain peer nodes, in the preceding Claim limitations.

Regarding Claim 18, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the plurality of blockchain peer nodes” in Line(s) 6 of Claim 18.  There has been no mention of a plurality of blockchain peer nodes, in the preceding Claim limitations.

Regarding Claim 20, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the transmitting” in Line(s) 2-3 of Claim 20.  There has been no mention of a transmitting, in the preceding Claim limitations.

Regarding Claim 20, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the plurality of blockchain peer nodes” in Line(s) 4-5 of Claim 20.  There has been no mention of a plurality of blockchain peer nodes, in the preceding Claim limitations.

Appropriate correction is required.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 7-9, 12, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. US Patent No. 10,410,190 in view of Pelton et al. US Patent Application Publication No. 2018/0048485 and further in view of Moreno US Patent Application No. 2019/0347651.

Regarding Claim 1, Kapoor et al. discloses:
A system, comprising: a plurality of blockchain peer nodes programmed to store transaction data in a blockchain [(Kapoor et al. Column 3 Lines 46-50; Column 5 Lines 56-60) where Kapoor et al. teaches a decentralized peer-to-peer network with multiple blockchain peer nodes that store transaction data in a blockchain or a DLT distributed ledger technology network]; and
wherein one or more of the blockchain peer nodes comprises a processor configured to: receive a transaction request comprising one or more transaction parameters and an encryption key [(Kapoor et al. Column 3 Lines 46-50; Column 4 Lines 7-16; Column 5 Lines 56-60; Column 9 Lines 9-15) where Kapoor et al. teaches that the decentralized blockchain peer-to-peer nodes with a processor receive a transaction request that includes both multiple transaction parameters and a cryptographic or encryption key];
process the transaction request to produce a transaction result; encrypt one or more parameters of the transaction result with the encryption key to produce an encrypted transaction result; store the encrypted transaction result in a data block of a blockchain; [(Kapoor et al. Column 3 Lines 46-50; Column 4 Lines 7-16, 17-21, 44-47) where Kapoor et al. teaches that the transaction is processed or validated to produce a validated transaction result, the validated transaction is then stored in a data block in the blockchain of the DLT distributed ledger technology network];

Kapoor et al. does not appear to explicitly disclose:
store the encryption keys key in a local encryption key store
encrypt one or more parameters of the transaction result with the encryption key to produce an encrypted transaction result; store the encrypted transaction result in a data block of a blockchain

However, Pelton et al. discloses:
store the encryption keys key in a local encryption key store [(Pelton et al. Par 41 Lines 7-10) where Pelton et al. teaches the storage of encryption keys in local encryption key stores inside a blockchain database or blockchain network].

Kapoor et al. and Pelton et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor et al. and the teachings of Pelton et al. by providing the storage of encryption keys in local encryption key stores inside a blockchain database or blockchain network as taught by Pelton et al. in the teaching described by Kapoor et al..
The motivation for doing so would be to increase the usability and flexibility of Kapoor et al. by providing the storage of encryption keys in local encryption key stores inside a blockchain database or blockchain network as taught by Pelton et al. in the teaching described by Kapoor et al. so as to provide an additional layer of system security [(Pelton et al. Par 41 Lines 7-10)].

The combination of Kapoor et al. and Pelton et al. does not appear to explicitly disclose:
encrypt one or more parameters of the transaction result with the encryption key to produce an encrypted transaction result; store the encrypted transaction result in a data block of a blockchain

However, Moreno discloses:
encrypt one or more parameters of the transaction result with the encryption key to produce an encrypted transaction result; store the encrypted transaction result in a data block of a blockchain [(Moreno Abstract Lines 6-10) where Moreno teaches the encryption of transaction information/results and then the storage of the encrypted transaction information/results into a portion or data block of a blockchain].

Kapoor et al., Pelton et al., and Moreno are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor et al. and Pelton et al. and the teachings of Moreno by providing the encryption of transaction information/results and then the storage of the encrypted transaction information/results into a portion or data block of a blockchain as taught by Moreno in the teaching described by Kapoor et al. and Pelton et al.
The motivation for doing so would be to increase the usability and flexibility of Kapoor et al. and Pelton et al. by providing the the encryption of transaction information/results and then the storage of the encrypted transaction information/results into a portion or data block of a blockchain as taught by Moreno in the teaching described by Kapoor et al. and Pelton et al. so as to provide an additional security via the encryption of the transaction information/results.

Regarding Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination Kapoor et al., Pelton et al., and Moreno discloses:
The system of claim 1 wherein each of the blockchain peer nodes comprises a local encryption key store [(Kapoor et al. Column 4 Lines 36-38) (Pelton et al. Par 41 Lines 7-10) where the combination of Kapoor et al. and Pelton et al. teaches database storage at each of the blockchain peer nodes, including storing encryption keys into each blockchain peer node’s databases, making each blockchain peer node’s storage database a local encryption key store].

Regarding Claim 7:
It is a method claim corresponding to the system claim of claim 1.  Therefore, claim 7 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 8:
It is a method claim corresponding to the system claim of claim 2.  Therefore, claim 8 is rejected with the same rationale as applied against claim 2 above.

Regarding Claim 9, most of the limitations of this claim have been noted in the rejection of Claim 7.  Applicant is directed to the rejection of Claim 7 above.  In addition, the combination of Kapoor et al., Pelton et al., and Moreno discloses:
The method of claim 7 further comprising broadcasting the data block and the encryption key to the plurality of blockchain nodes. [(Kapoor et al. Column 4 Lines 7-16) where Kapoor et al. teaches the broadcasting of a transaction to each of the nodes of a blockchain or a DLT distributed ledger technology network, with this broadcast including data blocks and a cryptographic encryption key].

Regarding Claim 12, most of the limitations of this claim have been noted in the rejection of Claim 10.  Applicant is directed to the rejection of Claim 10 above.  In addition, the combination of Kapoor et al., Pelton et al., and Moreno discloses:
The method of claim 7, further comprising broadcasting the encryption key to the plurality of blockchain peer nodes [(Kapoor et al. Column 3 Lines 46-50; Column 4 Lines 7-16; Column 5 Lines 56-60; Column 9 Lines 9-15) where Kapoor et al. teaches that the decentralized blockchain peer-to-peer nodes with a processor receive a transaction request that includes both multiple transaction parameters and a cryptographic or encryption key].

Regarding Claim 16:
It is a medium claim corresponding to the system claim of claim 1.  Therefore, claim 16 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 20:
It is a medium claim corresponding to the method claim of claim 9.  Therefore, claim 20 is rejected with the same rationale as applied against claim 9 above.

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. US Patent No. 10,410,190 in view of Pelton et al. US Patent Application Publication No. 2018/0048485 and further in view of Moreno US Patent Application No. 2019/0347651 and further in view of Reeds III et al. US Patent No. 5,153,919.

Regarding Claim 6, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Kapoor et al., Pelton et al., and Moreno discloses:
The system of Claim 1,

The combination of Kapoor et al., Pelton et al., and Moreno does not appear to explicitly disclose:
wherein the encrypted transaction result comprises an encryption key identifier that identifies the encryption key required to decrypt the encrypted transaction result

However, Reeds III et al. discloses:
wherein the encrypted transaction result comprises an encryption key identifier that identifies the encryption key required to decrypt the encrypted transaction result [(Reeds III et al. Column 2 Lines 62-68) where Reeds III et al. teaches that producing an encrypted transaction result communicated to a Party A, includes the necessary encryption key identifiers to identify the encryption key needed to decode/decrypt the produced encrypted transaction result, in this case the message encrypted with a Party B’s key].

Kapoor et al., Pelton et al., Moreno, and Reeds III et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor et al., Pelton et al., and Moreno and the teachings of Reeds III et al. by providing an encrypted transaction result communicated to a Party A, includes the necessary encryption key identifiers to identify the encryption key needed to decode the encrypted transaction result, in this case the message encrypted with a Party B’s key as taught by Reeds III et al. in the teaching described by Kapoor et al., Pelton et al., and Moreno.
The motivation for doing so would be to increase the usability and flexibility of Kapoor et al., Pelton et al., and Moreno by providing an encrypted transaction result communicated to a Party A, includes the necessary encryption key identifiers to identify the encryption key needed to decode the encrypted transaction result, in this case the message encrypted with a Party B’s key as taught by Reeds III et al. in the teaching described by Kapoor et al., Pelton et al., and Moreno so as to provide a way to identify the key need to decrypt an encrypted transaction result.

Regarding Claim 13:
It is a method claim corresponding to the system claim of claim 6.  Therefore, claim 13 is rejected with the same rationale as applied against claim 6 above.

Regarding Claim 12, most of the limitations of this claim have been noted in the rejection of Claim 10.  Applicant is directed to the rejection of Claim 10 above.  In addition, the combination of Kapoor et al., Pelton et al., and Moreno discloses:
The method of claim 7, further comprising broadcasting the encryption key to the plurality of blockchain peer nodes [(Kapoor et al. Column 3 Lines 46-50; Column 4 Lines 7-16; Column 5 Lines 56-60; Column 9 Lines 9-15) where Kapoor et al. teaches that the decentralized blockchain peer-to-peer nodes with a processor receive a transaction request that includes both multiple transaction parameters and a cryptographic or encryption key].

Allowable Subject Matter
Claims 3-5, 10-11, 14-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
wherein, in response to receiving a deletion request, the processor is configured to delete the encryption key from the local encryption key stores and transmit the deletion request to other blockchain peer nodes among the plurality of blockchain peer nodes. wherein in response to receiving a deletion request, the processor is configured to: receive a transaction data request; retrieve transaction data from the blockchain that pertains to the transaction data request; determine from the transaction data one or more encryption keys required to decrypt one or more parameters of the transaction data; and retrieve the required one or more encryption keys from the 

As recited in dependent Claims 3-5, 10-11, 14-15, 17-19 when also incorporating all of the limitations of the base claim and any intervening claims as well as addressing any additional issues described above.

Response to Arguments
Applicant’s arguments filed 12/08/2020 have been fully considered but are not fully persuasive.

All previous Claim Objections are addressed satisfactorily by Applicant’s Amendments to the Claims, and all are withdrawn by the examiner.  But alas, Applicant’s Amendments to the Claims have created several new ones, which appear in the office action above.  If it would assist the applicant, the examiner offers to assist applicant in correcting them in an interview, they will not be difficult to correct.

Applicant’s arguments regarding the independent claims, 1, 7, 16, are rendered moot due to applicant’s amendments to those claims resulting in the application of new addition art to cover applicant’s amendments.

Applicant’s arguments regarding the dependent claims, 3, 10, 18, are rendered moot due to applicant’s amendments to those claims resulting those claims now being marked as objected to as allowable over prior art when combined with all preceding claims.

Since 35 U.S.C. 103 rejections are maintained on Independent Claims 1, 7, 18, they are also maintained on dependent Claims 2, 6, 8-9, 12-13, 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karame - US_20180191502: Karame teaches the storage of objects in blockchain.
Lyons et al - US_20170236121: Lyons et al. teaches utilizing offline blockchain exchanges.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498